DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SPECIES 1 (Figures 1-5B), claims 1-4, 6, 10-12, 19 and 22 in the reply filed on 03/24/2022 is acknowledged.
Furthermore, it is noted that claim 19 depends upon withdrawn claim 18, and is directed to the subject matter of Figure 9. Thus, claim 19 is also withdrawn as it is directed to a non-elected embodiment. 
Claims 5, 7-9, and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-12, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-12, and 22 of U.S. Patent No. 10890171. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPN 10890171 are slightly narrower than the claims in the instant application due to the presence of the word "circular" to describe the central part of the vibrating plate.
Claim Objections
Claims 1-4, 6, and 10-12 are objected to because of the following informalities:  
Claim 1 Line 17-18 states in part: “a plurality of channel holes though which a fluid flows,” should be changed to state: --a plurality of channel holes through which [[a]] the fluid flows,--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hirata US 2013/0266461 (WO 2012/140967; Hirata US 2013/0266461 is used as an English language equivalent for the patent document WO 2012/140967).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1: Hirata US 2013/0266461 (WO 2012/140967) discloses all of the claimed limitations including: A fluid control device (51, piezopump 51 operates similar to piezopump 1) comprising: an inlet 19a for sucking fluid (e.g. air, ¶0048) from an external space (i.e. space surrounding piezopump 51) into the fluid control device, an outlet 6b for discharging the fluid from within the fluid control device to the external space (¶0048), a vibrating plate (Figure 10 - leaf spring 56, leaf spring 56 has a similar configuration to leaf spring 15 shown in Figure 6) having a central part (central part shown in Figure 10 which corresponds to element 24 in Figure 6, ¶0054), a frame part surrounding the central part (frame part shown in Figure 10 which corresponds to element 23 in Figure 6, ¶0054), and a plurality of connecting parts (connecting parts shown in Figure 10 which correspond to the three elastic support portions (4;25,26,27,28) in Figure 6, ¶0054, ¶0056) connecting between the central part and the frame part (see Figure 10 and Figure 6, connection portion 26, beam portion 25 and connection portions 27,28 of the respective connecting parts 4 connect between the central part and the frame part, ¶0056), the plurality of connecting parts being located along a circle (as seen in Figure 10 and Figure 6 the plurality of connecting parts are circumferentially arranged about a periphery of element 24) that is concentric with the central part (as seen in Figure 10 and Figure 6); a driver (3B,55 Figure 10, ¶0080) stacked over the central part (as seen in Figure 10), the driver being configured to vibrate the vibrating plate in a flexural manner from the central part to the plurality of connecting parts (¶0081, Page 7 claim 10); and an opposed plate (thin metal plate 58) stacked over the frame part (the periphery of thin metal plate 58 is stacked over the frame part via element 17 illustrated in Figure 10), the opposed plate being spaced apart from (the opposed plate 58 is spaced apart from the vibrating plate 56 and the plurality of connecting parts via element 17 in Figure 10) and opposed to at least the plurality of connecting parts (the webbing between adjacent relief holes 58A and the relief holes 58A in the opposed plate 58 face (i.e. opposes) the elastic support portions (i.e. the plurality of connecting members) ¶0081-¶0084), wherein the opposed plate 58 has a plurality of channel holes (i.e. six relief holes 58A shown in Figure 10 or three relief holes ¶0082) though which the fluid flows (the fluid passing through the pump would be able to flow into and out of the relief holes via the top surface of opposed plate 58 in Figure 10), each of the channel holes (six relief holes 58A shown in Figure 10 or three relief holes ¶0082) being located at a position opposed to a respective connecting part of the plurality of connecting parts (¶0081-¶0082, Figure 10), and wherein during operation of the fluid control device, the fluid is sucked through the inlet, flows through the plurality of channel holes, and is discharged through the outlet (during operation of piezopump 51, fluid is drawn through inlet opening (e.g. 19A) of frame plate 19 and is sucked through the hole (e.g. 6A) at the center of thin metal plate 58 (which corresponds to thin metal plate 18 in Figure 5) - ¶0048 this part of the operation is also illustrated in Figure 2 and Figure 3A; additionally since flow path hole 6A is formed in the thin metal plate 58/18, the opposed wall 5B in figures 3A/3B correspond to the top surface of the thin metal plate; additionally as seen in Figure 10 frame plate covers the bottom surface of the thin metal plate 58; thus during the action illustrated in Fig 3B the fluid being forced to the outer edge of the pump would be swirling, and upon entering relief holes 58A would see resistance by frame plate 19 covering the bottom of the thin plate 58, and thus change direction to exit the relief hole at the top of the plate 58, and continue through element 17 to the annular like space between the central portion and the frame portion of the vibrating plate; upon movement to the action illustrated in Figure 3A the addition of new fluid into the system would further displace the fluid in the annular like space and the upward movement of the actuator would force that same fluid upwards to be discharged via 6B).
Regarding Claim 2: Hirata US 2013/0266461 (WO 2012/140967) does disclose the limitations: wherein the vibrating plate 56 has a plurality of openings (the vibrating plate 56 (which is analogous to leaf spring 15 shown in Figure 6), has three generally eight sided openings; as best seen in Figure 6 the nine sides are 1) an arcuate side of the central part, 2) a semi-circular side of element 26, 3) an arcuate side of beam 25, 4) a side of element 27, 5) an arcuate side of frame part 23, 6) a side of element 28, 7) an arcuate side of second beam 25, and 8) a semi-circular side of second element 26, which repeats circumferentially as illustrated in Figure 6) defined by the plurality of connecting parts (i.e. elements 25, 26, 27, and 28 of the connecting parts), the central part (i.e. element 24), and the frame part (i.e. element 23).
Regarding Claim 6: Hirata US 2013/0266461 (WO 2012/140967) does disclose the limitations: wherein the opposed plate 58 includes a movable part (i.e. radial webbing between circumferentially adjacent holes 58A in opposed plate in Fig 10) that is bendable (i.e. able to bend or be bent, it is known in the art that thin metal (such as the webbing in element 58) can bend and/or be bent) and provided around (i.e. near) each of the plurality of channel holes (the webbing is provided near each of the plurality of channel holes 58A), and a restraining part (i.e. periphery of opposed plate located between the radial outer edge of holes 58A and webbing and the straight edges of plate 58) restraining an area (i.e. area radially outside holes 58A) around (i.e. near) the movable part (the area radially outside holes 58A is near the webbing between circumferentially adjacent holes 58A in opposed plate in Fig 10).
Regarding Claim 12: Hirata US 2013/0266461 (WO 2012/140967) does disclose the limitations: further comprising: an insulating layer (resin layer 14, ¶0051, ¶0067, only the actuator is configured differently from what is described in the first embodiment ¶0079) stacked over the frame part (as seen in Figure 10 and Figure 5), the insulating layer 14 being positioned over a side of the vibrating plate (i.e. a top side of vibrating plate 56) over which the driver is stacked (the driver is stacked over the top side of vibrating plate 56 as seen in Figure 10); and a power feeding plate (13, ¶0051) stacked over the vibrating plate with the insulating layer interposed between the power feeding plate and the vibrating plate (as seen in Figure 10), the power feeding plate 13 having an internal connection terminal (i.e. portion of element 13 corresponding to element 13B in Figure 5) formed in a part of the power feeding plate (i.e. formed in an inner part of power feeding plate 13, see Figure 10 and Figure 5), the internal connection terminal 13B being connected to the driver (¶0067).
Regarding Claim 22: Hirata US 2013/0266461 (WO 2012/140967) does disclose the limitations: A pump (51, piezopump 51 operates similar to piezopump 1) comprising: an inlet 19a for sucking fluid (e.g. air, ¶0048) from an external space (i.e. space surrounding piezopump 51) into the pump (i.e. into piezopump 51), an outlet 6b for discharging the fluid from within the pump to the external space (¶0048), a vibrating plate (Figure 10 - leaf spring 56, leaf spring 56 has a similar configuration to leaf spring 15 shown in Figure 6) having a central part (central part shown in Figure 10 which corresponds to element 24 in Figure 6, ¶0054), a frame part surrounding the central part (frame part shown in Figure 10 which corresponds to element 23 in Figure 6, ¶0054), and a plurality of connecting parts (connecting parts shown in Figure 10 which correspond to the three elastic support portions (4;25,26,27,28) in Figure 6, ¶0054, ¶0056) connecting between the central part and the frame part (see Figure 10 and Figure 6, connection portion 26, beam portion 25 and connection portions 27,28 of the respective connecting parts 4 connect between the central part and the frame part, ¶0056), the plurality of connecting parts being located along a circle (as seen in Figure 10 and Figure 6 the plurality of connecting parts are circumferentially arranged about a periphery of element 24) that is concentric with the central part (as seen in Figure 10 and Figure 6); a driver (3B,55 Figure 10, ¶0080) stacked over the central part (as seen in Figure 10), the driver being configured to vibrate the vibrating plate in a flexural manner from the central part to the plurality of connecting parts (¶0081, Page 7 claim 10); and an opposed plate (thin metal plate 58) stacked over the frame part (the periphery of thin metal plate 58 is stacked over the frame part via element 17 illustrated in Figure 10), the opposed plate being spaced apart from (the opposed plate is spaced apart from the vibrating plate and the plurality of connecting parts via element 17 in Figure 10) and opposed to at least the plurality of connecting parts (the webbing between adjacent relief holes 58A and the relief holes 58A in the opposed plate 58 face (i.e. oppose) the elastic support portions (i.e. the plurality of connecting members) ¶0081-¶0084), wherein the opposed plate 58 has a plurality of channel holes (i.e. six relief holes 58A shown in Figure 10 or three relief holes ¶0082) though which the fluid flows (the fluid passing through the pump would be able to flow into and out of the relief holes via the top surface of opposed plate 58 in Figure 10), each of the channel holes (six relief holes 58A shown in Figure 10 or three relief holes ¶0082) being located at a position opposed to a respective connecting part of the plurality of connecting parts (¶0081-¶0082, Figure 10), wherein the pump further comprises a pump chamber (i.e. inner space 5 illustrated in Figure 2) accommodating the vibrating plate and the driver (the corresponding inner space in the Figure 10 embodiment would contain the vibrating plate 56 (analogous to vibrating plate 3A in Fig 2) and the driver 3B,55 (analogous to actuator 3 which includes piezo element 3B - ¶0041, ¶0079-¶0080), wherein the opposed plate forms a part of an inner wall of the pump chamber (a top surface of the opposed plate 58 forms a part of an inner wall of the pump chamber, the top surface of 58 would correspond to surface 5B indicated in Figure 2), and wherein during operation of the pump, the fluid is sucked through the inlet, flows through the plurality of channel holes, and is discharged through the outlet (during operation of piezopump 51, fluid is drawn through inlet opening (e.g. 19A) of frame plate 19 and is sucked through the hole (e.g. 6A) at the center of thin metal plate 58 (which corresponds to thin metal plate 18 in Figure 5) - ¶0048 this part of the operation is also illustrated in Figure 2 and Figure 3A; additionally since flow path hole 6A is formed in the thin metal plate 58/18, the opposed wall 5B in figures 3A/3B correspond to the top surface of the thin metal plate; additionally as seen in Figure 10 frame plate covers the bottom surface of the thin metal plate 58; thus during the action illustrated in Fig 3B the fluid being forced to the outer edge of the pump would be swirling, and upon entering relief holes 58A would see resistance by frame plate 19 covering the bottom of the thin plate 58, and thus change direction to exit the relief hole at the top of the plate 58, and continue through element 17 to the annular like space between the central portion and the frame portion of the vibrating plate; upon movement to the action illustrated in Figure 3A the addition of new fluid into the system would further displace the fluid in the annular like space and the upward movement of the actuator would force that same fluid upwards to be discharged via 6B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata US 2013/0266461 (WO 2012/140967) as applied to claim 1 above, and further in view of Hirata US 2013/0058810.
Regarding Claim 10: Hirata US 2013/0266461 (WO 2012/140967) discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Hirata US 2013/0266461 (WO 2012/140967) discloses the limitations: wherein the opposed plate is stacked over the vibrating plate (the periphery of thin metal plate 58 is stacked over the frame part of element 56 via element 17 illustrated in Figure 10), and wherein the opposed plate 58 has an opening (i.e. one of the openings 58A) that extends along (i.e. parallel to) an inner boundary of the frame part of the vibrating plate (as seen in Figure 10, one of the openings 58A runs parallel to an edge of an inner boundary of the frame part of vibrating plate 56). Hirata US 2013/0266461 (WO 2012/140967) is silent regarding the limitations: using an adhesive to stack the opposed plate and the vibrating plate. 
However Hirata US 2013/0058810 does disclose the limitations: 
a vibrating plate 160, an opposed plate 151, wherein the opposed plate is stacked over the vibrating plate by using an adhesive (a periphery of 151 is stacked over frame part 161 of the vibrating plate 160 ¶0066), and a spacer 135 adhesively fixed to the frame part (¶0070). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown connection between vibrating plate 56 spacer 17 and opposed plate 58 of Hirata US 2013/0266461 (WO 2012/140967) with the adhesive used to connect vibrating plate 160, opposed plate 151, and spacer 135 of Hirata US 2013/0058810 in order to connect the parts of the pump together using a known fastener.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata US 2013/0266461 (WO 2012/140967) as applied to claim 1 above, and further in view of Hirata USPN 9151284.
Regarding Claim 11: Hirata US 2013/0266461 (WO 2012/140967) discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Hirata US 2013/0266461 (WO 2012/140967) discloses the limitations: wherein the vibrating plate 56 and the opposed plate 58 are each made of an electrically conductive material (both elements 56 and 58 are made of metal ¶0079, metal is known to be an electrically conductive material), wherein the opposed plate 58 and the vibrating plate 56 are stacked (element 58 is stacked with element 56 via element 17). Hirata US 2013/0266461 (WO 2012/140967) is silent regarding the limitations: using an adhesive containing electrically conductive particles to stack the opposed plate and the vibrating plate, and wherein the electrically conductive particles have a particle diameter equivalent to a spacing between the opposed plate and the vibrating plate. 
However Hirata USPN 9151284 does disclose the limitations: wherein the opposed plate 151 and the vibrating plate 160 are stacked using an adhesive (Column 6 Line 11-44, adhesive 120) containing electrically conductive particles (adhesive 120 contains particles 121 coated with conductive metal, Column 6 Line 24-39), and wherein the electrically conductive particles have a particle diameter equivalent to a spacing between the opposed plate and the vibrating plate (Column 6 Line 31-44).
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown connection between vibrating plate 56 spacer 17 and opposed plate 58 of Hirata US 2013/0266461 (WO 2012/140967) with the adhesive 120 containing particles 121 coated with conductive metal of Hirata USPN 9151284 in order to accurately define the distance between the vibrating plate and the opposed plate (Column 6 Line 39-44).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 3 “wherein each connecting part of the plurality of connecting parts includes, at a position opposed to a respective channel hole of the plurality of channel holes, a striking part having a width that is locally increased as viewed from the respective channel hole.” in combination with all the limitations of intervening claims 1.
Regarding claim 4: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 4 “wherein each connecting part of the plurality of connecting parts includes, at a position opposed to a respective channel hole of the plurality of channel holes, a projection that projects toward the respective channel hole.” in combination with all the limitations of intervening claims 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746